NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILSON ARRIVILLAGA-RAMOS,                       No.    15-72335

                Petitioner,                     Agency No. A205-070-621

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Wilson Arrivillaga-Ramos, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Arrivillaga-Ramos’s testimony, his medical

record, and the police report regarding the date he was attacked and kidnapped.

See id. at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). Arrivillaga-Ramos’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial

evidence also supports the agency’s finding that the non-testimonial evidence

provided by Arrivillaga-Ramos does not otherwise establish eligibility for relief.

See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary

evidence was insufficient to rehabilitate credibility or independently support

claim). Thus, in the absence of credible testimony, in this case, Arrivillaga-

Ramos’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003). In light of this disposition, we need not reach

his remaining contentions regarding the merits of his claims. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).


                                          2                                      15-72335
      Substantial evidence also supports the agency’s denial of CAT relief because

Arrivillaga-Ramos’s claim was based on the same testimony the agency found not

credible, and Arrivillaga-Ramos does not point to any other evidence in the record

that compels the conclusion that it is more likely than not he would be tortured in

Guatemala. See Farah, 348 F.3d at 1157.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   15-72335